NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HARDEEP SINGH BHAMRA,                             No. 10-71618

               Petitioner,                        Agency No. A079-605-153

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Hardeep Singh Bhamra, a native and citizen of India, petitions for review of

a Board of Immigrations Appeals’ (“BIA”) order denying his second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Bhamra’s motion to reopen

as untimely because the motion was filed over five years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Bhamra did not establish a material

change in country conditions, see Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.

2004) (“The critical question is... whether circumstances have changed sufficiently

that a petitioner who previously did not have a legitimate claim for asylum now has

a well-founded fear of future persecution.”).

      Petitioner has waived any challenge to the BIA’s findings regarding

ineffective assistance of counsel. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (“Issues raised in a brief that are not supported by

argument are deemed abandoned.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71618